Citation Nr: 0900215	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-22 923	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon (VHA)


THE ISSUE

Entitlement to medical reimbursement for services rendered at 
Legacy Salmon Creek Hospital from December 2005 to January 
2006.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

It has been reported that the veteran had honorable Navy duty 
from April 4, 1967, to December 30, 1988.  


FINDING OF FACT

The Board was notified by the Department of Veterans Affairs 
(VA) Medical Center, in Portland, Oregon, that the appellant 
died in January 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


